Citation Nr: 1017888	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-08 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizoaffective disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to December 
1964.  He also served in the National Guard from January 1963 
to February 1964.
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied entitlement to service 
connection for PTSD.  

In his May 2002 notice of disagreement, the Veteran requested 
a hearing before a Decision Review Officer at the RO.  Also, 
in his March 2003 substantive appeal (VA Form 9), he 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  A Travel Board hearing was scheduled 
for August 2006, but the Veteran failed to appear.  
Nevertheless, because the Board is granting his claim and it 
is fully substantiated, hearings are not necessary for a fair 
adjudication of the claim.

Although the Veteran's initial November 2000 claim for 
service connection was limited to PTSD only, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the Board has characterized the issue as a 
claim for entitlement to service connection for a psychiatric 
disability, to include schizoaffective disorder and PTSD.  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's current psychiatric disability had its onset in 
service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a psychiatric disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA treatment records indicate that he has been 
diagnosed as having several psychiatric disabilities.  For 
example, a July 2003 VA examination report indicated 
diagnoses of schizoaffective disorder and PTSD.

In a December 1964 service connection claim (VA Form 21-526), 
the Veteran reported that he experienced a nervous condition 
which originated in service.  Also, on several occasions, 
including during the July 2003 VA examination, he has 
reported that he experienced "a nervous breakdown" while 
serving with the Navy aboard the U.S.S. Robert H. McCard 
(U.S.S. McCard) and subsequently received psychiatric 
treatment in Key West, Florida and Philadelphia, 
Pennsylvania.

The Veteran's service treatment records reveal that he was 
treated for anxiety in May 1964.  He reported for service 
aboard the U.S.S. McCard in September 1964 and during his 
time on the ship he was "unadaptable to all assigned 
tasks".  He experienced several crying spells and on one 
occasion he cried uncontrollably for approximately 15 minutes 
in sick bay and muttered that he "couldn't take it anymore 
and just couldn't stand anyone on [the] ship."  

In September 1964 he was transferred to the U.S. Naval 
Hospital in Key West, Florida with a diagnosis of immature 
personality because of difficulties in adjustment aboard the 
U.S.S. McCard.  Following a period of observation he was 
transferred to the U.S. Naval Hospital in Philadelphia, 
Pennsylvania for further treatment.  He was found to exhibit 
traces of depression and anxiety and was diagnosed as having 
immature personality.  Thus, there is evidence of a current 
psychiatric disability and an in-service psychiatric 
condition.

As for the etiology of the Veteran's current psychiatric 
disability, the evidence is to the effect that it had its 
onset in service.  The July 2003 VA examination report 
includes an opinion that the Veteran's impairments dated 
specifically back to the major psychosis he experienced while 
on active duty.  This opinion was based upon the Veteran's 
reports of a long history of impaired ability to function in 
all major adult roles and a long history of impaired ability 
to socialize and get along with people.  He had shown 
evidence of long-standing impairment in his ability to 
contain his frustrations and to be able to work under a usual 
amount of daily stress and to carry out his tasks.  

The Veteran reported that he experienced a major psychotic 
episode while serving about the U.S.S. McCard and that he had 
never been able to promote his life since.  He reportedly 
experienced other major traumas following his psychotic 
episode and the multiple traumas, along with the residual 
malfunctioning secondary to his psychosis while on active 
duty, had rendered his entire life functioning at the 
substandard, inferior, or inadequate level evidenced by his 
failure in all his employment and in his marriage and as a 
social individual.  At the time of the July 2003 VA 
examination, he exhibited the same long-standing symptoms of 
not being able to maintain a job and pay his bills.

The physician who conducted the July 2003 VA examination 
explained the reasons for his opinion and they are consistent 
with the evidence of record.  Therefore, his opinion is 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed). 

The Veteran is competent to report the symptoms and history 
of his psychiatric disability and his statements are 
consistent with the evidence of record.  See Jandreau, 492 
F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  As the evidence 
indicates that the Veteran has a current schizoaffective 
disorder, he was treated for psychiatric symptoms in service, 
his current psychiatric disability had its onset in service, 
and resolving all reasonable doubt in favor of the Veteran, 
the Board finds that the criteria for service connection for 
a psychiatric disability have been met. 38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. § 3.303.

The Board notes that the Veteran has claimed service 
connection for PTSD and that he has been diagnosed as having 
PTSD based upon claimed in service stressors.  As discussed 
above, however, the Veteran's claim encompasses all of his 
diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In light of the fact that the Board 
is granting service connection for a psychiatric disability 
and both diagnosed conditions are rated according to the 
General Rating Formula for Mental Disorders (38 C.F.R. § 
4.130, Diagnostic Codes 9201-9440), a separate discussion as 
to the Veteran's PTSD is unnecessary.  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2009); see also 
Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) 
(regarding whether separate ratings would ever be warranted 
for variously diagnosed psychiatric disabilities). 


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.

_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


